--------------------------------------------------------------------------------

Exhibit 10.12
UNCONDITIONAL GUARANTY




May 13, 2008


Lakeland Industries, Inc.
Attn: Christopher J. Ryan, Chief Executive Officer and
Gary Pokrassa, Chief Financial Officer
701-07 Koehler Avenue
Ronkonkoma, New York  11779
(Hereinafter referred to as "Borrower")


Qualytextil S.A.
Rua Luxemburgo, s/n.º
Loteamento Granjas Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São
Caetano
CEP 40607-520, Salvador, Bahia
Brazil
(Hereinafter referred to as “Guarantor”)


Wachovia Bank, National Association
12 East 49th Street, 43rd Floor
New York, New York 10017
(Hereinafter referred to as "Bank")


To induce Bank to make, extend or renew loans, advances, credit, or other
financial accommodations to or for the benefit of Borrower, which are and will
be to the direct interest and advantage of the Guarantor, and in consideration
of loans, advances, credit, or other financial accommodations made, extended or
renewed to or for the benefit of Borrower, which are and will be to the direct
interest and advantage of the Guarantor, Guarantor hereby absolutely,
irrevocably and unconditionally guarantees to Bank and its successors, assigns
and affiliates the timely payment and performance of all liabilities and
obligations of Borrower to Bank and its affiliates under the Loan Agreement,
dated July 7, 2005, as amended by the Third Modification Agreement and
Reaffirmation of Guarantee, dated of even date hereof, among the Borrower, the
Bank and others, and the Second Amended and Restated Promissory Note, dated of
even date hereof, attached hereto as Schedule A, as well as, all obligations
under any notes, loan agreements, security agreements, letters of credit,
instruments, accounts receivable, contracts, drafts, leases, chattel paper,
indemnities, acceptances, repurchase agreements, overdrafts, and the Loan
Documents, as defined below, and all obligations of Borrower to Bank or any of
its affiliates under any swap agreement (as defined in 11 U.S.C. § 101, as in
effect from time to time), however and whenever incurred or evidenced, whether
primary, secondary, direct, indirect, absolute, contingent, due or to become
due, now existing or hereafter contracted or acquired, and all modifications,
extensions and renewals thereof, (collectively, the "Guaranteed Obligations").


Guarantor further covenants and agrees:


GUARANTOR'S LIABILITY.  This Guaranty is a continuing and unconditional guaranty
of payment and performance and not of collection. The parties to this Guaranty
are jointly and severally obligated together with all other parties obligated
for the Guaranteed Obligations. This Guaranty does not impose any obligation on
Bank to extend or continue to extend credit or otherwise deal with Borrower at
any subsequent time. Except to the extent the provisions of this Guaranty give
Bank additional rights, this Guaranty shall not be deemed to supersede or
replace any other guaranties given to Bank by Guarantor; and the obligations
guaranteed hereby shall be in addition to, and independent of, any agreement or
transaction between Borrower and Bank or any other person creating or reserving
any lien, encumbrance, or security for any obligation of Borrower or any other
obligations guaranteed by Guarantor pursuant to

 

--------------------------------------------------------------------------------

 

any other agreement of guaranty given to Bank and other guaranties of the
Guaranteed Obligations and any such other guaranties of Guarantor are cumulative
and may be exercised singly or concurrently.


BENEFIT TO GUARANTOR. Guarantor hereby represents that it will greatly benefit
from the granting of the Third Modification of the $ 30,000,000 Revolving Line
of Credit to Lakeland Industries, Inc., dated as of May 13, 2008, especially in
view of the fact that the resulting funds shall be utilized for the purchase of
Guarantor´s shares by Lakeland do Brasil Empreendimentos e Participações Ltda.




CONSENT TO MODIFICATIONS.  Guarantor consents and agrees that Bank may from time
to time, in its sole discretion, without affecting, impairing, lessening or
releasing the obligations of Guarantor hereunder:  (a) extend or modify the
time, manner, place or terms of payment or performance and/or otherwise change
or modify the credit terms of the Guaranteed Obligations; (b) increase, renew,
or enter into a novation of the Guaranteed Obligations; (c) waive or consent to
the departure from terms of the Guaranteed Obligations; (d) permit any change in
the business or other dealings and relations of Borrower or any other guarantor
with Bank; (e) proceed against, exchange, release, realize upon, or otherwise
deal with in any manner any collateral that is or may be held by Bank in
connection with the Guaranteed Obligations or any liabilities or obligations of
Guarantor; and (f) proceed against, settle, release, or compromise with
Borrower, any insurance carrier, or any other person or entity liable as to any
part of the Guaranteed Obligations, and/or subordinate the payment of any part
of the Guaranteed Obligations to the payment of any other obligations, which may
at any time be due or owing to Bank; all in such manner and upon such terms as
Bank may deem appropriate, and without notice to or further consent from
Guarantor.  No invalidity, irregularity, discharge or unenforceability of, or
action or omission by Bank relating to any part of the Guaranteed Obligations or
any security therefor shall affect or impair this Guaranty.


WAIVERS AND ACKNOWLEDGMENTS. To the extent it may lawfully do so,
Guarantor waives and releases the following rights, demands, and defenses
Guarantor may have with respect to Bank (and, with respect to swap obligations,
its affiliates) and collection of the Guaranteed Obligations:  (a) promptness
and diligence in collection of any of the Guaranteed Obligations from Borrower
or any other person liable thereon, including, without limitation, any right of
reimbursement, recourse, subrogation, indemnity, exoneration, as well as any
rights or remedies relating to any collateral security which Bank now has or
hereafter may acquire; (b) any law or statute that requires that Bank (and, with
respect to swap obligations, its affiliates) make demand upon, assert claims
against, or collect from Borrower or other persons or entities, foreclose any
security interest, sell collateral, exhaust any remedies, or take any other
action against Borrower or other persons or entities prior to making demand
upon, collecting from or taking action against Guarantor with respect to the
Guaranteed Obligations, including any such rights Guarantor might otherwise have
had under any other applicable law; (c) any law or statute that requires that
Borrower or any other person be joined in, notified of or made part of any
action against Guarantor; (d) that Bank or its affiliates preserve, insure or
perfect any security interest in collateral or sell or dispose of collateral in
a particular manner or at a particular time, provided that Bank’s obligation to
dispose of Collateral in a commercially reasonable manner is not waived hereby;
(e) notice of extensions, modifications, renewals, or novations of the
Guaranteed Obligations, of any new transactions or other relationships between
Bank, Borrower and/or any guarantor, and of changes in the financial condition
of, ownership of, or business structure of Borrower or any other guarantor; (f)
presentment, protest, notice of dishonor, notice of default, demand for payment,
notice of intention to accelerate maturity, notice of acceleration of maturity,
notice of sale, and all other notices of any kind whatsoever to which Guarantor
may be entitled; (g) the right to assert against Bank or its affiliates any
defense (legal or equitable), set-off, counterclaim, or claim that Guarantor may
have at any time against Borrower or any other party liable to Bank or its
affiliates; (h) all defenses relating to invalidity, insufficiency,
unenforceability, enforcement, release or impairment of Bank or its affiliates’
lien on any collateral, of the Loan Documents, or of any other guaranties held
by Bank; (i) any right to which Guarantor is or may become entitled to be
subrogated to Bank or its affiliates’ rights against Borrower or to seek
contribution, reimbursement, indemnification, payment or the like, or
participation in any claim, right or remedy of Bank or its affiliates

 
2

--------------------------------------------------------------------------------

 

against Borrower or any security which Bank or its affiliates now has or
hereafter acquires, until such time as the Guaranteed Obligations have been
fully satisfied beyond the expiration of any applicable preference period; (j)
any claim or defense that acceleration of maturity of the Guaranteed Obligations
is stayed against Guarantor because of the stay of assertion or of acceleration
of claims against any other person or entity for any reason including the
bankruptcy or insolvency of that person or entity; and (k) the right to
marshalling of Borrower’s assets or the benefit of any exemption claimed by
Guarantor.  Guarantor acknowledges and represents that Guarantor has relied upon
Guarantor’s own due diligence in making an independent appraisal of Borrower,
Borrower's business affairs and financial condition, and any collateral;
Guarantor will continue to be responsible for making an independent appraisal of
such matters; and Guarantor has not relied upon Bank or its affiliates for
information regarding Borrower or any collateral.


To the extent it may lawfully do so, Guarantor hereby agrees to waive, and do
hereby absolutely and irrevocably waive and relinquish the benefit and advantage
of, and do hereby covenant not to assert, any appraisement, valuation, stay,
extension, redemption, or similar laws, now or at any time hereafter in force,
which might delay, prevent, or otherwise impede the performance or enforcement
of this Guaranty, the Guaranteed Obligations, or any other present or future
agreement or instrument relating directly or indirectly thereto.


Guarantor warrants and agrees that the waivers set forth in this Guaranty are
made with full knowledge of their significance and consequences, and that under
the circumstances, the waivers are reasonable and not contrary to public policy
or law.  If any of said waivers are determined to be contrary to any applicable
law or public policy, such waivers shall be effective to the maximum extent
permitted by Law.  Should any one or more provisions of this Guaranty be
determined to be illegal or unenforceable, all other provisions hereof shall
nevertheless remain effective.


SPECIAL BRAZILIAN WAIVER.  Without prejudice to the provisions of Section
“Miscellaneous” hereof regarding applicable law, and in addition to the waivers
set forth in Section “Waivers, Acknowledgements”, the Guarantor, being jointly
and severally liable with Borrower, hereby waives any benefits arising from
articles 364, 827, 828, 829, 830, 834, 835, 837 and 839 of the Brazilian Civil
Code and article 595 of the Brazilian Civil Procedure Code, and acknowledges the
Bank's rights (or the rights of any assignee of Bank) to demand payment by the
Guarantor of its claims, regardless of prior execution of Borrower's properties
or claims of any existing contingent guarantee, as well as acknowledging Bank's
right (or the rights of any assignee of Bank) to grant a moratorium to Borrower,
should Bank (or any assignee) deem such moratorium convenient in its sole
discretion. Guarantor shall, however, remain fully liable for its obligations
hereunder.


FINANCIAL CONDITION.  Guarantor warrants, represents and covenants to Bank and
its affiliates that on and after the date hereof:  (a) the fair saleable value
of Guarantor's assets exceeds its liabilities, Guarantor is meeting its current
liabilities as they mature, and Guarantor is and shall remain solvent; (b) all
financial statements of Guarantor furnished to Bank are correct and accurately
reflect the financial condition of Guarantor as of the respective dates thereof;
(c) since the date of such financial statements, there has not occurred a
material adverse change in the financial condition of Guarantor; (d) except for
those listed in Schedule B hereto, there are not now pending any court or
administrative proceedings or undischarged judgments against Guarantor, no
federal or state tax liens have been filed or to the best of Guarantor’s
knowledge, threatened against Guarantor, and Guarantor is not in default or
claimed default under any agreement; and (e) at such reasonable times as Bank
requests, Guarantor will furnish Bank and its affiliates with such other
financial information as Bank and its affiliates may reasonably request.


INTEREST AND APPLICATION OF PAYMENTS.  Regardless of any other provision of this
Guaranty or other Loan Documents, if for any reason the effective interest on
any of the Guaranteed Obligations should exceed the maximum lawful interest, the
effective interest shall be deemed reduced to and shall be such maximum lawful
interest, and any sums of interest which have been collected in excess of such
maximum lawful interest shall be applied as a credit against the unpaid
principal balance of the

 
3

--------------------------------------------------------------------------------

 

Guaranteed Obligations.  Monies received from any source by Bank or its
affiliates for application toward payment of the Guaranteed Obligations may be
applied to such Guaranteed Obligations in any manner or order deemed appropriate
by Bank and its affiliates.


DEFAULT.  If any of the following events occur, a default ("Default") under this
Guaranty shall exist:  (a) failure of timely payment or performance of the
Guaranteed Obligations or a default under any Loan Document; (b) a breach of any
agreement or representation contained or referred to in the Guaranty, or any of
the Loan Documents, or contained in any other contract or agreement of Guarantor
with Bank or its affiliates, whether now existing or hereafter arising; (c) the
death of, appointment of a guardian for, dissolution of, termination of
existence of, loss of good standing status by, appointment of a receiver for,
assignment for the benefit of creditors of, or the commencement of any
insolvency or bankruptcy proceeding by or against Guarantor or any general
partner of or the holder(s) of the majority ownership interests of Guarantor;
and/or (d) Bank determines in good faith, in its sole discretion, that the
prospects for payment or performance of the Guaranteed Obligations are impaired
or a material adverse change has occurred in the business or prospects of
Borrower or Guarantor, financial or otherwise.


If a Default occurs, and the Guarantor fails to cure such default to Bank’s
satisfaction within thirty (30) days of the receipt of written notice from Bank
demanding such default to be cured, the Guaranteed Obligations shall be due
immediately and payable without notice, other than Guaranteed Obligations under
any swap agreements (as defined in 11 U.S.C. § 101, as in effect from time to
time) with Bank or its affiliates, which shall be due in accordance with and
governed by the provisions of said swap agreements, and, Bank and its affiliates
may exercise any rights and remedies as provided in this Guaranty and other Loan
Documents, or as provided at law or equity.  Guarantor shall pay interest on the
Guaranteed Obligations from such Default at the highest rate of interest charged
on any of the Guaranteed Obligations.


ATTORNEYS’ FEES AND OTHER COSTS OF COLLECTION.  Guarantor shall pay all of
Bank's and its affiliates’ reasonable expenses incurred to enforce or collect
any of the Guaranteed Obligations, including, without limitation, reasonable
arbitration, paralegals', attorneys' and experts' fees and expenses, whether
incurred without the commencement of a suit, in any suit, arbitration, or
administrative proceeding, or in any appellate, or bankruptcy proceeding.


SUBORDINATION OF OTHER DEBTS.  Guarantor agrees:  (a) to subordinate the
obligations now or hereafter owed by Borrower to Guarantor ("Subordinated Debt")
to any and all obligations of Borrower to Bank or its affiliates now or
hereafter existing while this Guaranty is in effect, provided however that
Guarantor may receive regularly scheduled principal and interest payments on the
Subordinated Debt so long as (i) all sums due and payable by Borrower to Bank
and its affiliates have been paid in full on or prior to such date, and (ii) no
event or condition which constitutes or which with notice or the lapse or time
would constitute an event of default with respect to the Guaranteed Obligations
shall be continuing on or as of the payment date; (b) Guarantor will either
place a legend indicating such subordination on every note, ledger page or other
document evidencing any part of the Subordinated Debt or deliver such documents
to Bank; and (c) except as permitted by this paragraph, Guarantor will not
request or accept payment of or any security for any part of the Subordinated
Debt, and any proceeds of the Subordinated Debt paid to Guarantor, through error
or otherwise, shall immediately be forwarded to Bank by Guarantor, properly
endorsed to the order of Bank, to apply to the Guaranteed Obligations.


TERM AND TERMINATION. This Guaranty shall remain in full force and effect until
all of the Guaranteed Obligations have been discharged in full.


MISCELLANEOUS.  Assignment.  This Guaranty and other Loan Documents shall inure
to the benefit of and be binding upon the parties and their respective heirs,
legal representatives, successors and assigns.  Bank's interests in and rights
under this Guaranty and other Loan Documents are freely assignable, in whole or
in part, by Bank.  Any assignment shall not release Guarantor from the
Guaranteed Obligations until the obligations and liabilities of Guarantor
hereunder shall have been satisfied by full and final

 
4

--------------------------------------------------------------------------------

 

payment and performance. Guarantor agrees, at the request of Bank, to confirm in
writing to the assignee or transferee its consent to any such assignment,
transfer or other disposition by Bank and to provide to such assignee or
transferee such documentation as Bank may reasonably require in connection
therewith. Guarantor may not assign or transfer its rights or obligations under
this Guaranty.  Organization; Powers.  Guarantor (i) is (a) an adult individual
and is sui juris, or (b) a corporation, general partnership, limited
partnership, limited liability company or other legal entity (as indicated
below), duly organized, validly existing and in good standing under the laws of
its state of organization, and is authorized to do business in each other
jurisdiction wherein its ownership of property or conduct of business legally
requires such organization, (ii) has the power and authority to own its
properties and assets and to carry on its business as now being conducted and as
now contemplated; and (iii) has the power and authority to execute, deliver and
perform, and by all necessary action has authorized the execution, delivery and
performance of, all of its obligations under this Guaranty and any other Loan
Document to which it is a party.  Applicable Law; Conflict Between
Documents.  This Guaranty shall be governed by and interpreted in accordance
with federal law and, except as preempted by federal law, the laws of the state
named in Bank's address on the first page hereof without regard to that state's
conflict of laws principles.  If the terms of this Guaranty should conflict with
the terms of any commitment letter that survives closing, the terms of this
Guaranty shall control.  Guarantor's Accounts.  Except as prohibited by law,
Guarantor grants Bank and its affiliates a security interest in all of
Guarantor's deposit accounts and investment properties maintained with Bank and
its affiliates.  Jurisdiction.  Guarantor irrevocably agrees to non-exclusive
personal jurisdiction in the state named in Bank's address on the first page
hereof. Guarantor hereby agrees to the jurisdiction of such courts and agree
that they will not invoke the doctrine of forum non conveniens or other similar
defenses. Guarantor does hereby irrevocably appoint Borrower as its
attorney-in-fact for the purpose of receiving any notice required hereunder and
service of process in any action, suit, or proceeding in connection with this
Guaranty and the Guaranteed Obligations.  Severability.  If any provision of
this Guaranty or of the other Loan Documents shall be prohibited or invalid
under applicable law, such provision shall be ineffective but only to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty or other Loan
Documents.  Payments.  All payments shall be mailed to Commercial Loan Services,
P. O. Box 740502, Atlanta, GA 30374-0502. Notices.  Any notices to Guarantor
shall be sufficiently given if in writing and mailed or delivered to
Guarantor at Borrower’s address informed above, and to Bank, if in writing and
mailed or delivered to Wachovia Bank, National Association, Mail Code VA7628,
P.O. Box 13327, Roanoke, VA  24040 or Wachovia Bank, National Association, Mail
Code VA7628, 10 South Jefferson Street, Roanoke, VA  24011 or such other address
as Bank may specify in writing from time to time.  Notices to Bank must include
the mail code.  In the event that Borrower (as process agent for Guarantor)
changes address at any time prior to the date the Guaranteed Obligations are
paid in full, Guarantor agrees to promptly give written notice of said change of
address to Bank by registered or certified mail, return receipt requested, all
charges prepaid.  Plural; Captions.  All references in the Loan Documents to
borrower, guarantor, person, document or other nouns of reference mean both the
singular and plural form, as the case may be, and the term "person" shall mean
any individual person or entity.  The captions contained in the Loan Documents
are inserted for convenience only and shall not affect the meaning or
interpretation of the Loan Documents.  Binding Contract.  Guarantor by execution
of and Bank by acceptance of this Guaranty agree that each party is bound to all
terms and provisions of this Guaranty.  Amendments, Waivers and Remedies.  No
waivers, amendments or modifications of this Guaranty and other Loan Documents
shall be valid unless in writing and signed by an officer of Bank.  No waiver by
Bank or its affiliates of any Default shall operate as a waiver of any other
Default or the same Default on a future occasion.  Neither the failure nor any
delay on the part of Bank or its affiliates in exercising any right, power, or
privilege granted pursuant to this Guaranty and other Loan Documents shall
operate as a waiver thereof, nor shall a single or partial exercise thereof
preclude any other or further exercise or the exercise of any other right, power
or privilege.  All remedies available to Bank or its affiliates with respect to
this Guaranty and other Loan Documents and remedies available at law or in
equity shall be cumulative and may be pursued concurrently or
successively.  Partnerships.  If Guarantor is a partnership, the obligations,
liabilities and agreements on the part of Guarantor shall remain in full force
and effect and fully applicable notwithstanding any changes in the individuals
comprising the partnership.  The term "Guarantor" includes any altered or
successive partnerships, and predecessor partnership(s) and the partners shall
not be released from any obligations or liabilities hereunder.  Loan
Documents.  The term "Loan

 
5

--------------------------------------------------------------------------------

 

Documents" refers to all documents executed in connection with or related to the
Guaranteed Obligations and may include, without limitation, commitment letters
that survive closing, loan agreements, other guaranty agreements, security
agreements, instruments, financing statements, mortgages, deeds of trust, deeds
to secure debt, letters of credit and any amendments or supplements (excluding
swap agreements as defined in 11 U.S.C. § 101, as in effect from time to
time).   Currency Indemnity.  All amounts to be paid hereunder shall be paid in
the lawful currency of the United States of America ("Dollars"), in immediately
available funds.  Guarantor acknowledges that the specification of Dollars in
the Guaranteed Obligations is of the essence and that Dollars shall be the
currency of account in any and all events.  The obligations of Guarantor
hereunder shall not be discharged by an amount paid in another currency, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
prompt conversion to Dollars and transfer to Commercial Loan Services (as
provided in “Payments” above) under normal banking procedures does not yield the
amount of Dollars owing to Bank.  If Bank receives an amount in respect of
Guarantor’s liability under this Guarantee or if such liability is converted
into a claim, proof, judgment or order in a currency other than Dollars,
Guarantor will indemnify Bank as an independent obligation against any loss
arising out of or as a result of such receipt or conversion.  If the amount
received by Bank, when converted into Dollars (at the market rate at which Bank
is able on the relevant date to purchase Dollars with that other currency) is
less than the amount owed in Dollars Guarantor will, forthwith on demand, pay to
Bank an amount in Dollars equal to the deficit.  In addition, Guarantor waives
any right it may have in any jurisdiction to pay any amount due or to become due
hereunder in a currency other than Dollars. LIMITATION ON LIABILITY; WAIVER OF
PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE
HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY
CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY
WAY CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR
DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY
DAMAGES.   EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN
CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS
RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.  Final
Agreement.  This Agreement and the other Loan Documents represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent agreements of the parties.  There are no unwritten
agreements between the parties.


FINANCIAL AND OTHER INFORMATION.  Guarantor shall deliver to Bank such
information as Bank may reasonably request from time to time, including without
limitation, financial statements and information pertaining to Guarantor's
financial condition.  Such information shall be true, complete, and accurate.


NEGATIVE COVENANTS.  To the extent it may lawfully do so, Guarantor agrees that
from the date hereof and until final payment in full of the Guaranteed
Obligations, unless Bank shall otherwise consent in writing, Guarantor will
not:   Change in Fiscal Year.  Change its fiscal year.  Change of Control.  Make
or suffer a change of ownership that effectively changes control of Guarantor
from current ownership.  Encumbrances.  Create, assume, or permit to exist any
mortgage, security deed, deed of trust, pledge, lien, charge or other
encumbrance on any of its assets, whether now owned or hereafter acquired, other
than: (i) security interests required by the Loan Documents; (ii) liens for
taxes contested in good faith; or (iii) Permitted Liens, as set forth in
Schedule C attached hereto Guarantees.  Guarantee or otherwise become
responsible for obligations of any other person or persons, except to
obligations of Prestserv Serviços Ltda., an affiliate of the Guarantor, other
than the endorsement of checks and drafts for collection in the ordinary course
of business.  Investments.  Purchase any stock, securities, or evidence of
indebtedness of any other person or entity except investments in direct or
indirect obligations of the United States Government, other highly liquid
investments graded AAA or the equivalent within the United States of America
(and with exception for certain investments held in China and Mexico), and
certificates of deposit of United States commercial banks having a tier 1
capital ratio of not less than 6% and then in an amount not exceeding 10% of the
issuing bank’s unimpaired capital and surplus, or other

 
6

--------------------------------------------------------------------------------

 

specific investment options, to be determined. Default on Other Contracts or
Obligations.  Default on any material contract with or obligation when due to a
third party or default in the performance of any obligation to a third party
incurred for money borrowed.  Government Intervention.  Permit the assertion or
making of any seizure, vesting or intervention by or under authority of any
governmental entity, as a result of which the management of Guarantor or any
guarantor is displaced of its authority in the conduct of its respective
business or such business is curtailed or materially impaired.  Judgment
Entered.  Permit the entry of any monetary judgment or the assessment against,
the filing of any tax lien against, or the issuance of any writ of garnishment
or attachment against any property of or debts due Borrower in an amount in
excess of $100,000.00 which is not discharged or execution is not stayed within
45 days of entry.  Prepayment of Other Debt.  Retire any long-term debt entered
into prior to the date of this Agreement at a date in advance of its legal
obligation to do so.  Retire or Repurchase Capital Stock.  Retire or otherwise
acquire any of its capital stock in excess of $1,000,000.00 or pay annual cash
dividends in excess of $1,000,000.00 annually.


TAX RETURNS.  Guarantor shall deliver to Bank, within 30 days of filing,
complete copies of federal and state tax returns, as applicable, together with
all schedules thereto, each of which shall be signed and certified by Guarantor
to be true and complete copies of such returns.  In the event an extension is
filed, Guarantor shall deliver a copy of the extension within 30 days of filing.


WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
OF GUARANTOR BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS GUARANTY, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONNECTION WITH THIS GUARANTY, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH
RESPECT HERETO.  THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT
THIS GUARANTY. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE
AND REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE
PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT
HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR BEING REPLACED,
SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS GUARANTY.


[SIGNATURE PAGE TO FOLLOW]

 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Guarantor, on the day and year first written above, has
caused this Unconditional Guaranty to be duly executed by its duly authorized
signatories.




Qualytextil S.A.




By:
/s/ Miguel G. Bastos
 
By:
/s/ Elder Marcos Vieira da Conceicao
         
Name:
Miguel G. Bastos
 
Name:
Elder Marcos Vieira da Conceicao
         
Title:
Administrator
 
Title:
Officer

 


Witnesses:


1.
   
Name:
   
ID:
               
2.
   
Name:
   
ID:
   


 
8

--------------------------------------------------------------------------------

 

SCHEDULE A


to the UNCONDITIONAL GUARANTY AGREEMENT


SECOND AMENDED AND RESTATED PROMISSORY NOTE

 
9

--------------------------------------------------------------------------------

 

SCHEDULE B


to the UNCONDITIONAL GUARANTY AGREEMENT




1) Administrative procedure n. 12689.000553/2004-91
Date: 25/05/2004
Object: seek authorization to a Trading company import goods on Qualytextil's
behalf


2) Administrative procedure n. 19647.005986/2004-79
Date: 29/06/2004
Object: Rectify import/export documents


3) Law suit n. 1944969-5/2008
13th court of Salvador/BA
Plaintiff: Qualytextil S/A
Defendant: Datasoft Consultoria em Tecnologia da Informatica Ltda and Datasul
S.A.
Object: seek a court order to allow Qualytextil not pay its debts with
defendants due to defendants default in the agreement between parties
Amount related: R$150,000.00


4) Tax deficiency notice 108595.0002/07-4
Date: 27/06/2007
Object: payment of ICMS (state VAT)
Amount related: R$ 1.163.865.84 + R$ 8,598.50


5) Writ of mandamus 2006.33.00.017223-0
Date: 06/11/2006
Object: aims the exclusion of ICMS (state VAT) from PIS and COFINS assessable
basis

 
10

--------------------------------------------------------------------------------

 

SCHEDULE C


to the UNCONDITIONAL GUARANTY AGREEMENT


PERMITTED LIENS


LIST OF CURRENT ACCOUNTS OVERDRAFT




1)
Bank: Banco Bradesco S.A.

Agreement N. 1.917.168
Purpose: credit facility to the cash flow of Qualytextil S.A. in the maximum
amount of R$ 100,000.00
Guaranty: endorsement (aval)
Guarantor: Miguel Antonio dos Guimarães Bastos


2)
Bank: Banco Itaú S.A.

Agreement N.: N/A
Purpose: credit facility to the cash flow of Qualytextil S.A. in the maximum
amount of R$ 700,000.00
Guaranty: account receivables of Qualytextil S.A. (not specified in the
Agreement) and promissory note.
Guarantors: Miguel Antonio dos Guimarães Bastos and Elder Marcos Vieira da
Conceição.


3)
Bank: Banco do Nordeste do Brasil S.A.

Agreement N.: 187.2007.2141.812
Purpose: credit facility to the cash flow of Qualytextil S.A. in the maximum
amount of R$ 700,000.00
Guaranty: unconditional guaranty (fiança)
Guarantors (fiadores): Miguel Antonio dos Guimarães Bastos, Elder Marcos Vieira
da Conceição, Conceição Maria Passos de Queiroz, Marcia Cristina Vieira da
Conceição and Elton de Carvalho Antunes.
 
 
11

--------------------------------------------------------------------------------